                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION -- PIKEVILLE

DENITA THACKER, on behalf of The
                                                 CIVIL ACTION NO. 7:18-85-KKC
Estate of Geraldine Clevenger, Widow
of Donald Lee Clevenger,
     Plaintiff,

v.                                                         JUDGMENT

OLD REPUBLIC INSURANCE CO., et
al.,
     Defendants.


     In accordance with the opinion and order entered on September 13, 2019, the Court

HEREBY ORDERS AND ADJUDGES as follows:

     (1) Plaintiff’s motion for summary judgment (DE 14) is GRANTED;

     (2) The Defendants shall pay the Plaintiff $8,162.68 in additional compensation

        pursuant to 33 U.S.C. § 914(f) and 20 C.F.R. § 725.607(a);

     (3) Plaintiff has represented that the Defendant has paid all interest due on the

        judgment.   (DE 25.)   Accordingly, the judgment does not contain an amount

        calculating pre- or post-judgment interest;

     (4) The Plaintiff’s claims against the Defendants are DISMISSED WITH

        PREJUDICE;

     (5) This action is DISMISSED and STRICKEN from the Court’s active docket; and

     (6) This judgment is FINAL and APPEALABLE.

     Dated December 11, 2019
